UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1065


KRISTINA MERLE LARSON,

                    Plaintiff - Appellant,

             v.

AMERICAN HOME PRODUCTS, WYETH-AYERST LABORATORIES,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00685-RAJ-LRL)


Submitted: June 17, 2021                                          Decided: August 19, 2021


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristina Merle Larson, Appellant Pro Se. Milena Radovic, Kristina H. Vaquera,
JACKSON LEWIS PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kristina Merle Larson appeals the district court’s order dismissing her complaint in

which she alleged violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12102-

12213, and related claims. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Larson v. Am. Home

Prods., No. 2:19-cv-00685-RAJ-LRL (E.D. Va. Dec. 28, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2